Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 03/01/2022, with respect to 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 6-7, 10-12, and 14-15 has been withdrawn. 

Allowable Subject Matter
Claims 1-11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not render obvious the combination set forth in claim 1, 3, 13, and 16. 
In particular, for claim 1, the prior art of record does not show “generate, upon implementation of the clutch braking function, the clutch commands to disengage the at least one directional clutch to disconnect the power flow path between the input shaft and the at least one intermediate shaft” in combination with other claim limitations.
The closest prior art Ries et al. (US 20150307101 A1) discloses the previous limitations, however, one of ordinary skills before the effective filing date would have no rationale or motivation, absent hindsight, for combining Ries et al. or any of the prior arts to modify their controls to further disengage the at least one directional clutch to disconnect the power flow path between the input shaft and the at least one intermediate shaft as this can cause unexpected results.

In particular, for claim 3, the prior art of record does not show “determine, upon engagement of the at least two of the intermediate clutches during the clutch braking function, when the output shaft is stopped; and engage, upon determining that the output shaft is stopped during the clutch braking function, a vehicle parking brake to maintain a stationary position of the work vehicle.” in combination with other claim limitations. The closest prior art Ries et al. discloses the previous limitations, however, one of ordinary skills before the effective filing date would have no rationale or motivation, absent hindsight, for combining Ries et al. or any of the prior arts to further modify their controls to be similar to the claimed vehicle strategies. Ries et al. does not determine if the output shaft is stopped for the vehicle parking brakes to maintain a stationary position. Ries et al. instead uses commands from the controller, such as depressing a brake pedal, for their friction brakes located at each wheel (para. [0006]). 
In particular, for claim 13, the prior art of record does not show “generate, upon receipt of the vehicle stop request, an engine brake command to engage an engine brake; and generate, upon generation of the engine brake command, the clutch commands to maintain an engagement of the at least one directional clutch.” in combination with other claim limitations. The closest prior art Ries et al. discloses the previous limitations, however, one of ordinary skills before the effective filing date would have no rationale or motivation, absent hindsight, for combining Ries et al. or any of the prior arts to further add an engine brake without considering unexpected results. 
In particular, for claim 16, the prior art of record does not show “maintain the engagement of the at least two of the intermediate clutches such that the work vehicle is at least temporarily maintained in a stationary position” in combination with other claim limitations. The closest prior art Ries et al. discloses the previous limitations, however, one of ordinary skills before the effective filing date would have no rationale or motivation, absent hindsight, for combining Ries et al. or any of the prior arts to further modify to make sure the engagement of the at least two of the intermediate clutches are at least temporarily maintained in a stationary position as Ries et al. is mostly focusing on change in direction of motion when the vehicle is moving.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656